Title: Memorandum from the Treasury Department, 20 June 1802
From: Treasury Department
To: Jefferson, Thomas

List of Collectors, who have not rendered accompts up to the 31. December 1801.
            
              
                Joseph Hiller,
                Coll:
                Salem
                Accts. rendd. for  1801
                3d qr.
                1801
                
              
              
                Samuel R Gerry,
                "
                Marblehead
                " "
                 1.
                 do.
              
              
                Joshua Head,
                "
                Waldoboro’
                " "
                3.
                 do.
              
              
                James Macconnell
                "
                Louisville
                " "
                3.
                 do.
              
              
                William Chribbs
                "
                Massac
                (He has rendd. a few very informal abstracts of tonnage and of duties on mdze for the 1. qr. 1802. and for the month of april following; but has rendd. no returns for 1801.)
              
              
                David Duncan
                "
                Michilimakinac
                He has made no returns.
              
            
            Note. This list embraces those Collectors only who are now in office.
            Nn. LufboroughComptroller’s Office, 20. June 1802.
            
              S. R. Gerry, J. M’Connel, & W. Chribbs must be removed. On the subject of M’connel an official representation has already been made to the President. The continued neglect of Mr Gerry renders further indulgence improper. We were deceived in Chribbs by the recommendations; he is an infamous character. An official representation will in a few days be made in relation to both. D. Duncan cannot yet have made any reports. The annexed draft is intended for Hiller & Head—
              A. G.
            
          